Citation Nr: 1033413	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  94-39 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bronchitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran had active duty for training from August 1958 to 
February 1959 and active duty from November 1960 to July 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Under the VCAA, VA must provide an examination when there is 
competent evidence of a disability (or persistent or recurrent 
symptoms of a disability) that may be associated with an in-
service event, injury, or disease, but there is insufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). The 
Veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service, and the threshold for finding that the 
disability (or symtoms of a disability) may be associated with 
service is low. McLendon, 20 Vet. App. at 83; Locklear v. 
Nicholson, 20 Vet. App. 410, 419 (2006).

Service treatment records show several reports of symptoms 
involving coughing and an impression of bronchitis in May 1962.  
The Veteran has reported that he suffers from bronchitis 
approximately four times a year.  There are several reports of 
bronchitis over the years since his separation from active 
service.  The Board therefore has determined that VA has a duty 
to provide the Veteran an examination and obtain a medical 
opinion in this case, as requested during the hearing.  As an 
adequate examination has not been conducted the Board must remand 
the matter so that VA can fulfill its duty to assist.  

Additionally, during a July 1986 hearing before VA employees the 
Veteran testified that he was in receipt of Social Security 
Administration disability benefits.  As the basis for such 
benefits is unclear, the RO/AMC must obtain any available 
administrative decisions and supporting medical evidence 
regarding the disability benefits from the Social Security 
Administration.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 
(Fed. Cir. 2010).  

Finally, the Veteran has a hearing loss disability and, due to 
that disability, an individual from The American Legion provided 
assistance to the Veteran during the July 2010 hearing before the 
undersigned.  This person referred to the Veteran as a pro se 
appellant but also referred to "an appointment to represent" 
and stated that this would be sent by fax to the Board.  The 
Board did not receive any document indicating that the Veteran 
had appointed The American Legion or any other representative.  
Therefore, on remand, the RO/AMC must request from the Veteran 
clarification as to whether he wishes to appoint a 
representative.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the Veteran a letter requesting 
that he clarify whether he wants to appoint 
a representative.  Provide the Veteran with 
appropriate VA forms to appoint a 
representative if he so desires.  

2.  Obtain any available administrative 
decisions and associated medical evidence 
regarding a claim for Social Security 
disability benefits from the Social 
Security Administration.  If there are no 
such decisions or evidence available, 
obtain a negative response and associate 
with the claims file that response along 
with documentation of efforts to obtain the 
records.  

3.  After the above development is 
completed and any available Social Security 
Administration disability records have been 
associated with the claims file, schedule 
the Veteran for a VA examination as to the 
etiology of any bronchitis.  All necessary 
tests should be conducted.

The claims file must be sent to the 
examiner for review.

The examiner should first identify all 
current chronic respiratory disabilities, 
to include bronchitis.  This should include 
whether the Veteran has had such disability 
at any time since he filed his claim in 
1994.  The examiner should consider, among 
other things, the past medical history 
provided in the November 2007 report from 
Pulmonary Associates (P.A.) of bronchitis 
multiple times per year.
 
If the Veteran has or has had chronic 
bronchitis since he filed his claim, the 
examiner should provide an opinion as to 
whether it is as least as likely as not (50 
percent probability or more) that the 
Veteran's bronchitis had its onset during, 
or is related to, to his active service, 
which ended in 1965.

A complete rationale should accompany any 
opinion provided.

The examiner is advised that the Veteran is 
competent to report symptoms, treatment, 
and injuries, and that his reports must be 
taken into account in formulating the 
requested opinion, along with the other 
evidence of record.  In this regard, the 
Board notes that the Veteran's service 
record and all available administrative 
research fails to show exposure to mustard 
gas during service.

4.  Then, readjudicate the issue on appeal.  
If the benefit sought is not granted, 
provide the Veteran and his representative, 
if any, with a supplemental statement of 
the case and allow an appropriate time to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

